DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ELIETTE PREVIL,
                             Appellant,

                                    v.

           GEOVERA SPECIALITY INSURANCE COMPANY,
                          Appellee.

                              No. 4D20-2075

                          [October 14, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-lisa Phillips, Judge; L.T. Case No.
062018CA016963AXXXCE.

  Erin M. Berger and Melissa A. Giasi of Giasi Law, P.A., Tampa, for
appellant.

  Andrew A. Labbe and Patrick J. Carleton of Groelle & Salmon P.A.,
West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.